Dewey, J.
J.— Debt before a justice of the peace. The only cause of action filed was a bond in the penalty of $208, conditioned for the delivery of certain property (its value not stated), which had been taken on an execution in favour of the plain*456tiffs against one of the defendants. The justice indorsed on the summons, “Debt $94.18; dam. $9.40.” The defendants moved thé justice to dismiss the action, on the ground that he had no jurisdiction of the cause. The motion was overruled, and the plaintiffs obtained final judgment. The defendants appealed, and in the Circuit Court renewed the motion to dismiss for want of jurisdiction in the justice. The motion prevailed. This is the error assigned.
D. Maee, for the plaintiffs.
G. 8. Orth, for the defendants.
This Court has heretofore decided that, on a bond conditioned for the delivery of property the penalty of which was over $100, a suit might be maintained before a justice of the peace, provided the plaintiff, in the statement of his cause of action, did not claim over $100. Washburn et al. v. Payne, 2 Blackf., 216. That decision is not applicable to the present cause. Here is no statement of the plaintiffs’ claim other than the bond itself, and that calls for an amount above the jurisdiction of a justice. The indorsements on the summons do not mend the matter. The justice had no right to issue the summons, the plaintiffs not having shown by a statement of their demand that they claimed a sum within the justice’s jurisdiction. Besides the aggregate of the. two sums marked on the summons amounts to more than $100. These sums must have reference to the amount *due on the execution mentioned in the, condition of the bond, and could be recovered in this action only in the shape of damages; therefore, could we look to the indorsements on the summons to ascertain the amount demanded by the plaintiffs, that amount would exceed the jurisdiction of a justice. The cause was correctly dismissed.
Per Qwriam.—The judgment is affirmed with costs.